Citation Nr: 0030208	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  97-15 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an evaluation greater than 60 percent for 
hypertensive heart disease.   



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1952 to 
February 1975.  

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in April 
1996, by the New Orleans, Louisiana, Regional Office (RO) of 
the Department of Veterans Affairs (VA), where the benefit 
sought on appeal were denied.



REMAND

This case was initially remanded in April 2000 for 
clarification of the record.  

Historically, an evaluation of 60 percent for the veteran's 
hypertensive vascular disorder was established, with a 
corrected effective date of 4-17-95, in an August 1998 rating 
decision (RD).  

However, a letter from the RO to the veteran, dated January 
14, 1999, informed him that his hypertensive vascular 
disorder evaluation was increased from 30 to 100 percent 
disabling.  From our review of the record, there was no 
rating decision associated with this cover letter.  In 
addition, the subsequent RD, dated September 1999, reflected 
only that this disorder is 60 percent disabling, effective 4-
17-95.  Because our review of the claims folder did not 
reveal whether the veteran's disorder is 100 or 60 percent 
disabling, further clarification on this evaluation was 
therefore required before additional appellate review.

A Supplemental Statement of the Case (SSOC), dated June 2000, 
shows that a 60 percent evaluation for the veteran's service-
connected hypertensive heart disease, hypertension; renal 
insufficiency, and Nephrotic syndrome was established in an 
August 1998 rating decision (RD), effective from April 17, 
1995.  

The RO noted that TDIU benefits were also established in that 
decision.  The RO further noted that the computer award, 
dated January 13, 1999, served to implement the 100 percent 
evaluation granted by the August 1998 TDIU grant, and that 
the letter dated January 14, 1999 erroneously informed the 
veteran that his disability rating for his hypertension was 
increased from 30 percent to 100 percent disabling.  The RO 
found that this clerical or typographical error was harmless, 
as the veteran was paid the correct rate of compensation.  

Thus, it has been clarified, in the June 2000 SSOC, that the 
veteran's claim of an evaluation greater than 60 percent for 
a hypertensive disability remains in appellate status and is 
not rendered moot by a TDIU.  

However, we must point out that the report of the June 1998 
VA examination (VAE) shows that the veteran was being 
followed at the Baton Rouge Outpatient Clinic for his 
hypertension and chronic renal insufficiency, nephrotic 
syndrome.  Our review of the claims file does not show that 
these treatment records, or more current treatment records, 
are associated with the record.  

Because these treatment records would be of significant 
probative value in deciding the veteran's current claim, they 
should be obtained prior to further appellate review.  

Thus, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should make reasonable efforts 
to obtain, from the veteran, the names 
and addresses of all medical care 
providers (VA and private providers) who 
treated the veteran for hypertensive 
heart disease, hypertension; renal 
insufficiency, and Nephrotic syndrome 
since June 1998.  After securing the 
necessary release from the veteran, the 
RO should make reasonable efforts to 
obtain all indicated records (both VA and 
private), pursuant to the Veterans Claims 
Assistance Act of 2000 (11-09-00).

2.  If the RO is unable to obtain these 
records (and has received a negative 
reply), the RO should notify the claimant 
by (A) identifying the records VA is 
unable to obtain, (B) briefly explain the 
search efforts, and 
(C) describe any further action to be 
taken by VA with respect to the claim.  

3.  The RO should then review the 
veteran's claim and determine whether it 
can now be granted.  If any decision 
remain adverse to the veteran, he and his 
representative should be furnished with 
an SSOC and with a reasonable period of 
time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as appropriate.  

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of the issues addressed in this 
Remand.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.


	(CONTINUED ON NEXT PAGE)









		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




